1.Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in calling for forming a functional optical laminate by laminating a resin by injection molding and then calling for forming a functional optical lens by further laminating by injection molding.  Ie, since both the laminate and the lens are made by the same step of laminating by injection molding, claim 1 does not make it clear exactly what constitutes the laminate and what constitutes the lens.  Further, it is not clear whether the laminate exists ephemerally—ie, fleetingly-- during the time the resin is injected or does it physically exist in the mold for some time during the injection.  As it stands, claim 1 is submitted to be readable on simply injecting the resin against the sheet to initially form a laminate and then the lens –all in a single shot of injection.  If applicant desires that the laminate have a distinct existence, other than that of an intermediate in the injection process, then claim 1 needs to be modified to claim this.  For the purposes of examination, giving the claim the broadest reasonable interpretation, the instant laminate will be regarded as an initial formation sometime after injection is started and the lens will be regarded as the final product when injection is completed.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujinaka et al 2007/0148482 (see Fig. 3; paragraphs 0009, 0012, 0018, 0025 and 0048-0049).
Fujinaka et al (see Fig. 3) discloses the instant method for manufacturing a functional optical lens by bending (I and II) an optical sheet comprising a thermoplastic resin layer (2a, 2b) and a functional optical film (1) and subsequently injecting a thermoplastic resin composition (3) against the optical sheet to laminate the resin and the sheet, the injecting forming a functional optical laminate and then a functional optical lens during the injection and then at the completion of the injection, respectively.  The thermoplastic resin layer and the thermoplastic resin composition are both polyamide (see paragraph 0025) and the optical function of the lens includes the functions set forth in instant claim 6 (see paragraph 0018).  Instant claim 5 is met with the disclosure of paragraph 0048 teaching UV absorbers for “respective layers”, such layers including either layer 2 or layer 3 in Fig. 3 thereof, the latter being the thermoplastic resin composition of instant claim 5.     
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al 2007/0148482 (see also paragraphs 0040, 0046 and 0049) in view of Kingsbury 5,523,030.
Fujinaka et al discloses the basic claimed method as set forth in paragraph 2, supra, the primary reference essentially lacking a clear teaching that a functional optical laminate is formed during the injection molding as set forth in claim 1 and the limitation of instant claim 4.  Concerning the former, if the formation of the laminate is not inherently met during the injection of Fujinaka et al, it is submitted that such would have been obvious when the primary reference is taken with Kingsbury.  Kinsbury (see col. 2, lines 10-40) discloses multiple injection steps in which an intermediate article is first formed through injection molding and a finished article is then formed by a second injection that laminates the intermediate to the second resin injection.  This is done to save costs when using photochromic materials (see column 1 of Kingsbury) in the resin to form the lens, such also being done in the primary reference—see “photoreversible compounds” in paragraph 0049 of Fujinaka et al  It would have been obvious to have modified the method of Fujinaka et al with the formation of an intermediate—ie, laminate—as taught in Kingsbury prior to injection molding to form the final lens to economize the overall process when using costly additives in the resin(s).  It is submitted that the layer thicknesses of instant claim 4 would have been obvious over those taught at paragraphs 0040 and 0046 of Fujinaka et al, the thickness of the lens being obvious dependent on lens weight and size desired.  These aspects are well within the skill of the art.  

Fujinaka et al and Kingsbury are applied for reasons of record, the references teaching the basic claimed method lacking essentially the aspect of performing a pass/fail test on the resultant optical laminate prior to forming the optical lens—ie, inspecting the laminate to ensure that it is within desired specifications and only continuing the injection to form the lens using laminates that have passed the test.  In essence, claim 2 amounts to testing the laminate and only using the laminates that pass the test.  It is submitted that such a step would have been an obvious aspect in the method of Fujinaka et al as modified by Kingsbury as taught in Goodenough et al and Hood et al.  Goodenough et al teaches forming a lens and employing inspection steps “at any point in the process” and Hood et al teaches using injection molds that allow inspection of the product as it is being made—ie, during the injection, see col. 3, lines 52-54.  It is nothing but conventional in the art to inspect moldings to ensure quality and it is also well known to do so in the formation of lenses and during injection molding, as taught by Goodenough et al and Hood et al, respectively.  It is respectfully submitted that instant claim 2 would have been obvious over the combination of art as applied to ensure the quality of the finished lens.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742